         Case 2:19-cv-02232-JS-AYS Document 10 Filed 06/03/19 Page 1 of 1 PageID #: 278
AO 458 (Rev. 06/09) Appearance of Counsel


                                         UNITED STATES DISTRICT COURT
                                                            for the
                                                Eastern District ofNew York


                 Carry Scott Goldinger et-al                   )
                               Plaintiff                       )
                            v.                                 )      Case No.     19-cv-2232 (JS)
                Hanover Insurance Company                      )
                              Defendant                        )

                                               APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Plaintiffs


Date:          06/03/2019
        _ _Y.Y!...><.>!!~..!....>'..--                                               /sf Diana Shafter Gliedman
                                                                                          Attorney's signature


                                                                                      Diana Shafter Gliedman
                                                                                      Printed name and bar number
                                                                                        Anderson Kill P.C.
                                                                                   1251 Avenue of the Americas
                                                                                    New York, New York 10020
                                                                                         212-278-1000
                                                                                                Address


                                                                                   dgliedman@andersonkill.com
                                                                                            E-mail address


                                                                                           (212) 278-1000
                                                                                           Telephone number


                                                                                           (212) 278-1733
                                                                                             FAX number
